Citation Nr: 0609763	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1990, to 
May 17, 1991; he had 3 years of active service prior to 
December 6, 1990.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) on appeal from an 
August 2002 rating decision of the VA Regional Office (RO) in 
Cleveland, Ohio that denied entitlement to an increased 
rating for PTSD.

The veteran presented testimony in October 2003 before the 
undersigned Veterans Law Judge sitting at Cleveland, Ohio.  
The transcript is of record.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
sleep impairment, intrusive thoughts, flashbacks, 
irritability, difficulty forming/maintaining relationships, 
anger, social withdrawal, nightmares, exaggerated startle 
response, and anxiety, which have resulted in no more than 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statement of the case, the appellant and his representative 
have been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.  These discussions also served to inform him of the 
evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in October 2001, June 2004 and February 2005, 
the RO informed him of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Although all notices were not provided to the veteran prior 
to initial adjudication of the claim, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, while notice was not 
provided as to the criteria for the award of an effective 
date, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), an effective date issue is not now before the 
Board.  Consequently, a remand of the rating question to 
address the effective date issue is not necessary.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  The veteran has indicated that he 
only receives treatment at the VA and these clinical records 
have been requested and associated with the claims folder.  
The veteran underwent comprehensive VA compensation 
examinations in February 2002 and March 2005.  He was 
afforded a personal hearing before a member of the Board in 
October 2003.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

VA outpatient records dating from 2000 reflect that the 
veteran received ongoing treatment including therapy and 
medication management for symptoms associated with 
psychiatric symptomatology.  It was related that he had 
sobriety issues and used cannabis daily.  In August 2001, it 
was noted that he had severe depression, had been in a PTSD 
program and had a history of alcohol abuse.  It was recorded 
that he had clear symptoms of PTSD, but instead of 
medication, preferred alcohol to help him sleep and control 
his symptoms.  It was reported that the veteran worked as a 
mechanic when his generalized chronic pain allowed him to, 
but that he was generally unemployed.  He said he had no 
desire to quit his drug and alcohol use.

In October 2001, the veteran was afforded a VA outpatient 
psychological evaluation where it was noted that he had been 
referred by the PTSD clinic for continued alcohol and drug 
use.  He reported persistent anger since returning from the 
Gulf War in 1991 and admitted to regular flashbacks, 
nightmares, intrusive thoughts, irritability, insomnia, 
increased startle response, and difficulty 
forming/maintaining relationships with people.  A 
comprehensive background history was recited.  Mental status 
examination revealed that the appellant was adequately 
groomed, avoided eye contact and was tearful at times.  
Speech had normal rate and tone.  Affect was restricted and 
thoughts were organized.  It was noted that the veteran noted 
vague homicidal and suicidal ideations without plan or 
intent.  He felt that people were out to take advantage of 
him and admitted to regular auditory hallucinations.  There 
was some evidence of short-term memory deficit, but good 
abstraction ability.  Insight was poor and judgment was 
considered to be fair to poor.  Following examination, 
pertinent diagnoses were rendered of PTSD, chronic, rule out 
dysthymic disorder, alcohol abuse, cannabis abuse, cocaine 
abuse, nicotine dependence, rule out psychotic disorder, not 
otherwise specified, and rule out paranoid personality 
traits.  A Global Assessment of Functioning (GAF) score of 45 
was provided.  The veteran entered a substance abuse 
treatment program in October 2001.  

The appellant presented and was admitted to a VA facility in 
January 2002 with complaints of suicidal ideation without a 
plan.  It was reported that he expressed great shame and 
regretted some actions from the previous night when he had 
exposed his eight year old son to a crack cocaine environment 
where a friend who was a prostitute sold drugs.  He said that 
during the approximately 12-hour period, he did not attend to 
the needs of his child who had begged him to leave.  The 
veteran was reported to have admitted that he used 
approximately 600 dollars worth of crack cocaine a month and 
had even manipulated neighbors to obtain additional money in 
order to smoke on the morning of admission.

On admission, the veteran related that he had had a more 
difficult time with his depression and PTSD symptoms since 
the September 11th tragedy, and said that his sleep patterns 
had included nightmares, night sweats and startle response.  
He described his mood as being chronically lonely and mildly 
depressed with poor concentration.  He admitted to not being 
compliant with prescribed medication protocols saying he did 
like to take it and preferred "two beers and...one joint per 
night to help with his mood and to help with his pain."  It 
was reported that a therapeutic regimen was planned but that 
the veteran left the hospital the following day upon hearing 
that child protective services had been notified of his prior 
activities.

The veteran was afforded a VA mental disorder examination for 
compensation purposes in February 2002.  He related that he 
was a single parent who had been unable to work for the past 
year due to emotional problems, including depression, 
anxiety, and PTSD-related symptoms that included vividly 
experiencing images of dead and maimed people and a decreased 
tolerance for being with others.  It was noted that he was 
being followed in the VA Dual Diagnosis program and that the 
diagnoses were PTSD and substance abuse.  The examiner stated 
that the claims folder was available and pertinent background 
history was recited. 

The veteran reiterated symptoms previously cited, including 
nightmares and sleep disturbance, and also related that he 
isolated himself from others because he felt "crazy," and 
was irritable and overly aroused.  He said that had had 
feelings of sadness and anxiety since his Gulf War 
experience, and related that he had used marijuana and 
cocaine since that time to relieve stress and anger.  He 
referred to homicidal and suicidal ideation but no plan per 
se, and said that he was taking psychotropic medication which 
was helping.  

On mental status examination, it was observed that the 
veteran's grooming was fair.  Mood was sober and affect was 
initially flat although he became a bit emotional as he 
described his status.  It was reported that his chief 
complaint was poor memory.  Thought processes were linear and 
logical.  No tangential thinking or derailing was noted.  
Thought content was focused on wanting to "get better" and 
the need to stay on his medications and remain in therapy.  
He denied any specific homicidal ideation although he 
fantasized about "cutting someone' s head off."  It was 
reported that the veteran acknowledged that such thoughts 
were not appropriate.  The appellant related that the hostile 
feelings were contributing to his not working because he was 
afraid of hurting someone.  The veteran denied current active 
suicidal ideation.  He reported problems with sleep, appetite 
and absence of sexual desire.  He indicated that he had 
recurring thoughts and images related to his Gulf War 
experience that he said he could not get out of his mind.  It 
was reported that his underlying mood suggested depression 
along with social isolation and obsessive features.  
Comprehensive psychological testing was performed.  It was 
found that content analysis revealed that the veteran 
endorsed items measuring feelings of hopelessness, fear of 
being out in the open, sleep disturbance, social alienation, 
feelings of loneliness, being generally afraid, low energy, 
disturbing thoughts and images, and a host of related items.  

Following examination and testing, an Axis I diagnosis of 
major depressive episode, recurrent, severe with psychotic 
features, in partial remission, was rendered.  The examiner 
stated that the veteran's history, clinical interview and 
psychological testing all supported his existing diagnoses of 
major depression with psychotic features, PTSD, obsessive-
compulsive disorder, cocaine abuse and alcohol dependence.  
It was noted that he stated that he was "clean" as far as 
substance abuse was concerned, but he did admit to occasional 
relapses.  It was felt that his current mental state seemed 
fragile, but was slightly improved over past reports.  A GAF 
score of 35 was estimated and was felt to reflect the 
veteran's limited social, emotional and occupational 
functioning.  It was opined that his ability to remain on a 
job seemed to be impaired by his tendency to become easily 
overwrought and irritated simply by having to interact with 
others.

The veteran presented testimony on personal hearing in 
October 2003 to the effect that he could not be around people 
or crowds.  He stated that he had continuous depression, loss 
of motivation, felt the need to be isolated and sometimes 
could not leave his house for weeks.  He said that his 
hygiene had suffered and that he felt numb and without 
emotions at times.  

The veteran most recently underwent VA psychiatric 
examination in March 2005.  The examiner stated that the 
claims folder was reviewed.  Previous background and clinical 
history was essentially reiterated.  The appellant denied 
being on any current psychiatric medications.  He said that 
he had been trying to be a good father to his son and was 
maintaining sobriety.  He said that he had not been involved 
in any outpatient treatment for the past couple of years.  He 
stated that he was maintaining sobriety for the most part and 
only used drugs "when things got too bad."  He said that he 
occasionally drank a beer.

The veteran related that he continued to be unemployed but 
that he made extra money collecting aluminum cans and other 
pieces of scrap metal with a friend who was a Vietnam veteran 
whom he had met through a PTSD group.  He stated that he had 
previously worked repairing lawn mowers and had had his own 
shop for a year, but had not been employed since 1999 when 
his wife left him.  He said that he had also done some 
service assembly work for retail establishments but that he 
had stopped going to the jobs because he did not like the 
crowds in the stores.  He said he supported himself on his VA 
and Social Security benefits.  

On mental status examination, the veteran was observed to be 
disheveled and had dust/dirt over various areas of his body.  
Thought processes were logical and sequential.  He denied any 
delusions or hallucinations.  Affect was inappropriate.  It 
was reported that he was initially irritable and guarded 
during the interview, expressing anger that he was previously 
reported to social services by mental health professionals at 
VA.  The appellant denied feeling suicidal or homicidal and 
indicated no problems maintaining his activities of daily 
living.  He was oriented and memory was intact for immediate, 
recent and remote events.  It was reported that he seemed to 
be evasive with respect to various things, especially in 
regard to interaction with others and chemical dependency 
issues.  He was noted to appear somewhat paranoid and 
complained of being depressed and anxious.  He said that he 
had panic attacks about once every two weeks, but denied any 
severe impulse control problems.  The veteran related that he 
had ongoing sleep difficulties and said he self-medicated by 
drinking two 24-ounce beers.  He reiterated that he still 
felt depressed, irritable and seclusive, and said he had 
nightmares about his Gulf War experiences.  He related that 
he avoided the news because it triggered old memories.

Following mental status examination, an Axis I diagnoses of 
major depression, PTSD, alcohol dependence and history of 
cocaine abuse (reportedly in full remission) was rendered.  
An Axis II diagnosis of paranoid personality disorder was 
also provided with a GAF score of 60.  In the integrated 
summary and conclusions, the examiner opined that it was not 
felt that the veteran was fully disabled from a psychiatric 
standpoint and that he could maintain gainful employment with 
the assistance of vocational rehabilitation.  It was found 
that the majority of his complaints were related to 
depression, that he also exhibited a fair amount of paranoia 
in his old records, and that a significant degree of current 
behavior was secondary to his paranoid personality.  The 
examiner stated that the veteran reported some meaningful 
interpersonal relationship with his sister as well as with 
his neighbors.

The examiner stated that the extent to which ongoing alcohol 
abuse and other illicit drugs were playing in the veteran's 
current level of symptoms was unable to be fully determined, 
but it was felt that alcohol was a significant contributing 
factor in his psychiatric symptoms on a chronic basis.  It 
was related that the veteran had frequent relapses and that 
it was uncertain to what degree he was minimizing his current 
chemical dependency issues.  It was felt that he was 
employable to some degree even with current levels of PTSD 
and depression, and would do much better if he were involved 
in outpatient psychiatric care and prescription medication.  
It was noted that his sister helped manage his financial 
affairs and that he had an agent to pay his bills to make 
sure they were paid on time.  It was reported that his claims 
folder showed that he had previously received about two 
thousand dollars a month in total benefit payments and that 
he had spent a fair amount of his money on drugs and alcohol.  
The examiner concluded that it was therefore felt that the 
veteran did need a payee to manage his veteran's benefits for 
the reason mentioned. 

The veteran is currently in receipt of a 50 percent 
disability rating for PTSD.  He asserts that the symptoms 
associated with service-connected psychiatric disability are 
more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating, 
including a total rating.

The veteran's service-connected PTSD is evaluated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005) under a general rating formula for mental disorders.  
Under that rating criteria, a 50 percent rating for PTSD is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R.§ 4.130, Diagnostic Code 9411 (2005).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board observes that despite the fact the veteran displays 
symptoms of PTSD that are substantial, including nightmares, 
anxiety, depression, and sleep difficulties, which result in 
deficiencies in such areas as work, family relations, 
judgment, thinking and mood, there is little clinical 
evidence in this instance for which a 70 percent evaluation 
is warranted.  The evidence does not demonstrate 
symptomatology that is consistent with active suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
The veteran has on occasion experienced some of these 
problems, including suicidal ideation, some obsessive-
compulsive traits and depression, but it is found that his 
problems are more akin to those characteristic of the 50 
percent rating.

The record reflects that the appellant's cognitive 
functioning is intact on the whole.  VA examiners have 
reported that he is oriented with fair judgment and insight 
on the whole.  The record reflects that he has been described 
as fairly groomed and adequately dressed except on most 
recent VA examination when he was observed to be disheveled.  
Speech has been described as having normal rate and tone.  
The veteran has denied active homicidal ideation, and 
auditory or visual hallucinations.  No ongoing impulse 
control problems have been recorded.  There is no evidence of 
any suicidal intent or plan, a thought disorder, or 
delusions, although a paranoid content has been reported.  No 
current or past panic attacks are documented in the extensive 
clinical data.  The record does not reflect that the 
veteran's concentration and memory are impaired beyond a mild 
extent.

The record reflects that the appellant has a substantial 
substance abuse history with alcohol and illicit drugs but 
currently reports that he does not drink or use drugs nearly 
as much.  The VA examiner in March 2005 felt that alcohol was 
a significant contributing factor in his psychiatric symptoms 
on a chronic basis.  It appears, however, that there has been 
noticeable improvement in the veteran's everyday functioning 
with the reported decrease in substance use.  On recent VA 
examination in March 2005, it was not felt that the veteran 
was fully disabled from a psychiatric standpoint.  It was 
felt that he was employable to some degree even with current 
levels of PTSD and depression, especially with proper 
treatment.  He reported some meaningful interpersonal 
relationships. 

The Board notes that the veteran's GAF has fluctuated during 
the pendency of the appeal and has improved since his 
professed relative sobriety.  It is shown that from a low of 
35 in February 2002, it has risen to a more recent 
determination of 60.  This comports with no more than 
moderate symptoms and is consistent with a level of 
psychiatric impairment contemplated by the currently assigned 
50 percent evaluation.  DSM-IV.  It is found that the GAF 
score lower than 60, which might indicate deterioration of 
his condition, does not conclusively establish that the 
veteran's PTSD has worsened to the extent that the criteria 
for the 70 percent evaluation are now met.  While GAFs of 31-
40 indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work, etc.), the Board finds that the overall 
symptoms exhibited by the veteran during the appeal period 
indicate a disability picture that more nearly approximates 
the criteria for the currently assigned 50 percent 
evaluation.  Additionally, when these lower scores were 
assigned, it appears that the prominent disability was major 
depression and drug use, not PTSD.  

For the foregoing reasons, the Board finds that the 
psychiatric symptoms due to PTSD exhibited by the veteran 
represent occupational and social impairment with no more 
than reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  This level of impairment is consistent with 
the criteria for the current 50 percent evaluation for the 
disability.  

Additionally, there is no showing that the symptomatology 
associated with the service-connected disability reflects 
such an exceptional or unusual disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus finds that the preponderance of the evidence 
is against the claim for a higher rating for PTSD. 


ORDER

An increased rating for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


